
	
		II
		111th CONGRESS
		1st Session
		S. 505
		IN THE SENATE OF THE UNITED STATES
		
			February 27, 2009
			Mr. Nelson of Florida
			 (for himself, Mr. Martinez, and
			 Ms. Landrieu) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To establish a National Catastrophe Risks Consortium and
		  a National Homeowners' Insurance Stabilization Program, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Homeowners’ Defense Act of
			 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings and purposes.
					Sec. 3. Qualified reinsurance programs.
					Sec. 4. Definitions.
					Sec. 5. Regulations.
					TITLE I—National Catastrophe Risk Consortium
					Sec. 101. Establishment; status; principal office;
				membership.
					Sec. 102. Functions.
					Sec. 103. Powers.
					Sec. 104. Nonprofit entity; conflicts of interest;
				audits.
					Sec. 105. Management.
					Sec. 106. Staff; experts and consultants.
					Sec. 107. Federal liability.
					Sec. 108. Authorization of appropriations.
					TITLE II—National Homeowners’ Insurance Stabilization
				Program
					Sec. 201. Establishment.
					Sec. 202. Liquidity loans and catastrophic loans for State and
				regional reinsurance programs.
					Sec. 203. Reports and audits.
					Sec. 204. Funding.
				
			2.Findings and
			 purposes
			(a)FindingsThe
			 Congress finds that—
				(1)the United States has a history of
			 catastrophic natural disasters, including hurricanes, tornadoes, flood, fire,
			 earthquakes, and volcanic eruptions;
				(2)although
			 catastrophic natural disasters occur infrequently, they will continue to occur
			 and are predictable;
				(3)such disasters
			 generate large economic losses and a major component of those losses comes from
			 damage and destruction to homes;
				(4)for the majority
			 of Americans, their investment in their home represents their single biggest
			 asset and the protection of that investment is paramount to economic and social
			 stability;
				(5)historically, when
			 a natural disaster eclipses the ability of the private industry and a State to
			 manage the loss, the Federal Government has stepped in to provide the funding
			 and services needed for recovery;
				(6)the cost of such
			 Federal bail-outs are borne by all taxpayers equally, as there
			 is no provision to repay the money and resources provided, which thereby
			 unfairly burdens citizens who live in lower risk communities;
				(7)as the risk of
			 catastrophic losses grows, so do the risks that any premiums collected by
			 private insurers for extending coverage will be insufficient to cover future
			 catastrophes (known as timing risk), and private insurers, in an effort to
			 protect their shareholders and policyholders (in the case of mutually-owned
			 companies), have thus significantly raised premiums and curtailed insurance
			 coverage in States exposed to major catastrophes;
				(8)such effects on
			 the insurance industry have been harmful to economic activity in States exposed
			 to major catastrophes and have placed significant burdens on existing residents
			 of such States;
				(9)Hurricanes
			 Katrina, Rita, and Wilma struck the United States in 2005, causing over
			 $200,000,000,000 in total economic losses, and insured losses to homeowners in
			 excess of $50,000,000,000;
				(10)since 2004, the
			 Congress has appropriated more than $58,000,000,000 in disaster relief to the
			 States affected by natural catastrophes;
				(11)the Federal
			 Government has provided and will continue to provide resources to pay for
			 losses from future catastrophes;
				(12)when Federal
			 assistance is provided to the States, accountability for Federal funds
			 disbursed is paramount;
				(13)the Government
			 Accountability Office or other appropriate agencies must have the means in
			 place to confirm that Federal funds for catastrophe relief have reached the
			 appropriate victims and have contributed to the recovery effort as efficiently
			 as possible so that taxpayer funds are not wasted and citizens are enabled to
			 rebuild and resume productive activities as quickly as possible;
				(14)States that are
			 recipients of Federal funds must be responsible to account for and provide an
			 efficient means for distribution of funds to homeowners to enable the rapid
			 rebuilding of local economies after a catastrophic event without unduly
			 burdening taxpayers who live in areas seldom affected by natural
			 disasters;
				(15)State insurance
			 and reinsurance programs can provide a mechanism for States to exercise that
			 responsibility if they appropriately underwrite and price risk, and if they pay
			 claims quickly and within established contractual terms; and
				(16)State insurers
			 and reinsurers, if appropriately backstopped themselves, can absorb
			 catastrophic risk borne by private insurers without bearing timing risk, and
			 thus enable all insurers (whether State-operated or privately owned) to
			 underwrite and price insurance without timing risk and in such a way to
			 encourage property owners to pay for the appropriate insurance to protect
			 themselves and to take steps to mitigate against the risks of disaster by
			 locally appropriate methods.
				(b)PurposesThe purposes of this Act are to establish a
			 program to provide a Federal backstop for State-sponsored insurance programs to
			 help homeowners prepare for and recover from the damages caused by natural
			 catastrophes, to encourage mitigation and prevention for such catastrophes, to
			 promote the use of private market capital as a means to insure against such
			 catastrophes, to expedite the payment of claims and better assist in the
			 financial recovery from such catastrophes.
			3.Qualified reinsurance
			 programs
			(a)In
			 generalFor purposes of this
			 Act only, a program shall be considered to be a qualified reinsurance program
			 if the program—
				(1)is authorized by
			 State law for the purposes described in this section;
				(2)is
			 an entity in which the authorizing State maintains a material, financial
			 interest;
				(3)provides
			 reinsurance or retrocessional coverage to underlying primary insurers or
			 reinsurers for losses arising from all personal residential lines of insurance,
			 as defined in the Uniform Property & Casualty Product Coding Matrix
			 published and maintained by the National Association of Insurance
			 Commissioners;
				(4)has a governing
			 body, a majority of whose members are public officials;
				(5)provides
			 reinsurance or retrocessional coverage to underlying primary insurers or
			 reinsurers for losses in excess of such amount that the Secretary has
			 determined represents a catastrophic event in that particular State;
				(6)is authorized by a
			 State that has in effect such laws, regulations, or other requirements, as the
			 Secretary shall by regulation provide, that—
					(A)ensure, to the
			 extent that reinsurance coverage made available under the qualified reinsurance
			 program results in any cost savings in providing insurance coverage for risks
			 in such State, such cost savings are reflected in premium rates charged to
			 consumers for such coverage;
					(B)require that any
			 new construction, substantial rehabilitation, and renovation insured or
			 reinsured by the program complies with applicable State or local government
			 building, fire, and safety codes;
					(C)require State
			 authorized insurance entities within that State to establish an insurance rate
			 structure that takes into account measures to mitigate insurance losses;
					(D)require State
			 authorized insurance and reinsurance entities within that State to establish
			 rates at a level that annually produces expected premiums that shall be
			 sufficient to pay the expected annualized cost of all claims, loss adjustment
			 expenses, and all administrative costs of reinsurance coverage offered;
			 and
					(E)encourage State
			 authorized insurance and reinsurance entities within that State to establish
			 rates that do not involve cross-subsidization between any separate property and
			 casualty lines covered under the State authorized insurance or reinsurance
			 entity; and
					(7)complies with such
			 additional organizational, underwriting, and financial requirements as the
			 Secretary shall, by regulation, provide to carry out the purposes of this
			 Act.
				(b)Transitional
			 MechanismsFor the 5-year
			 period beginning on the date of enactment of this Act, in the case of a State
			 that does not have a qualified reinsurance program for the State, a State
			 residual insurance market entity for such State shall be considered to be a
			 qualified reinsurance program, but only if such State residual insurance market
			 entity was in existence before such date of enactment.
			(c)PrecertificationThe
			 Secretary shall establish procedures and standards for State and regional
			 reinsurance programs and the State residual insurance market entities described
			 in subsection (b) to apply to the Secretary at any time for certification (and
			 recertification) as qualified reinsurance programs.
			(d)Reinsurance To
			 cover exposureThis section may not be construed to limit or
			 prevent any insurer from obtaining reinsurance coverage for insured losses
			 retained by insurers pursuant to this section, nor shall the obtaining of such
			 coverage affect the calculation of the amount of any loan under this
			 Act.
			4.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
			(1)Ceiling coverage
			 levelThe term ceiling coverage level means, with
			 respect to a qualified reinsurance program, the maximum liability, under law,
			 that could be incurred at any time by the qualified reinsurance program.
			(2)CommissionThe
			 term Commission means the National Commission on Natural
			 Catastrophe Preparation and Protection established under title II.
			(3)ConsortiumThe
			 term Consortium means the National Catastrophic Risk Consortium
			 established under title I.
			(4)Insured
			 lossThe term insured loss means any loss insured
			 by a qualified reinsurance program.
			(5)Qualified
			 reinsurance programThe term qualified reinsurance
			 program means a State or regional program that meets the requirements
			 of section 3.
			(6)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
			(7)StateThe
			 term State includes the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, Guam, the Commonwealth of the
			 Northern Mariana Islands, the United States Virgin Islands, and American
			 Samoa.
			5.RegulationsThe Secretary shall issue such regulations
			 as may be necessary to carry out this Act.
		INational
			 Catastrophe Risk Consortium
			101.Establishment;
			 status; principal office; membership
				(a)EstablishmentThere
			 is established an entity to be known as the National Catastrophe Risk
			 Consortium.
				(b)StatusThe
			 Consortium is not a department, agency, or instrumentality of the United States
			 Government.
				(c)Principal
			 officeThe principal office and place of business of the
			 Consortium shall be such location within the United States determined by the
			 Board of Directors to be the most advantageous for carrying out the purpose and
			 functions of the Consortium.
				(d)MembershipAny
			 State that has established a reinsurance fund or has authorized the operation
			 of a State residual insurance market entity shall be eligible to participate in
			 the Consortium.
				102.FunctionsThe Consortium shall—
				(1)work with all
			 States, particularly those participating in the Consortium, to gather and
			 maintain an inventory of catastrophe risk obligations held by State reinsurance
			 funds and State residual insurance market entities;
				(2)at the discretion
			 of the affected members and on a conduit basis, issue securities and other
			 financial instruments linked to the catastrophe risks insured or reinsured
			 through members of the Consortium in the capital markets;
				(3)coordinate
			 reinsurance contracts between participating, qualified reinsurance funds and
			 private parties;
				(4)act as a
			 centralized repository of State risk information that can be accessed by
			 private-market participants seeking to participate in the transactions
			 described in paragraphs (2) and (3) of this section;
				(5)use a catastrophe
			 risk database to perform research and analysis that encourages standardization
			 of the risk-linked securities market;
				(6)perform any other
			 functions, other than assuming risk or incurring debt, that are deemed
			 necessary to aid in the transfer of catastrophe risk from participating States
			 to private parties; and
				(7)submit annual
			 reports to Congress describing the activities of the Consortium for the
			 preceding year.
				103.PowersThe Consortium—
				(1)may make and
			 perform such contracts and other agreements with any individual or other
			 private or public entity however designated and wherever situated, as may be
			 necessary for carrying out the functions of the Consortium; and
				(2)shall have such
			 other powers, other than the power to assume risk or incur debt, as may be
			 necessary and incident to carrying out this Act.
				104.Nonprofit
			 entity; conflicts of interest; audits
				(a)Nonprofit
			 entityThe Consortium shall be a nonprofit entity and no part of
			 the net earnings of the Consortium shall inure to the benefit of any member,
			 founder, contributor, or individual.
				(b)Conflicts of
			 interestNo director, officer, or employee of the Consortium
			 shall in any manner, directly or indirectly, participate in the deliberation
			 upon or the determination of any question affecting his or her personal
			 interests or the interests of any Consortium, partnership, or organization in
			 which he or she is directly or indirectly interested.
				(c)Audits
					(1)Annual
			 auditThe financial statements of the Consortium shall be audited
			 annually in accordance with generally accepted auditing standards by
			 independent certified public accountants.
					(2)ReportsThe
			 report of each annual audit pursuant to paragraph (1) shall be included in the
			 annual report submitted in accordance with section 102(7).
					105.Management
				(a)Board of
			 directors; membership; designation of chairperson
					(1)Board of
			 directorsThe management of the Consortium shall be vested in a
			 board of directors (referred to in this title as the Board)
			 composed of not fewer than 3 members.
					(2)ChairpersonThe
			 Secretary, or the designee of the Secretary, shall serve as the chairperson of
			 the Board.
					(3)MembershipThe
			 members of the Board shall include—
						(A)the Secretary of
			 Homeland Security and the Secretary of Commerce, or the designees of such
			 Secretaries, respectively, but only during such times as there are fewer than 2
			 States participating in the Consortium; and
						(B)a member from each
			 State participating in the Consortium, who shall be appointed by such
			 State.
						(b)BylawsThe
			 Board may prescribe, amend, and repeal such bylaws as may be necessary for
			 carrying out the functions of the Consortium.
				(c)Compensation,
			 actual, necessary, and transportation expenses
					(1)Non-Federal
			 employeesA member of the Board who is not otherwise employed by
			 the Federal Government shall be entitled to receive the daily equivalent of the
			 annual rate of basic pay payable for level IV of the Executive Schedule under
			 section 5315 of title 5, United States Code, as in effect from time to time,
			 for each day (including travel time) during which such member is engaged in the
			 actual performance of duties of the Consortium.
					(2)Federal
			 employeesA member of the Board who is an officer or employee of
			 the Federal Government shall serve without additional pay (or benefits in the
			 nature of compensation) for service as a member of the Consortium.
					(3)Travel
			 expensesMembers of the Consortium shall be entitled to receive
			 travel expenses, including per diem in lieu of subsistence, equivalent to those
			 set forth in subchapter I of chapter 57 of title 5, United States Code.
					(d)QuorumA
			 majority of the Board shall constitute a quorum.
				(e)Executive
			 directorThe Board shall appoint an executive director of the
			 Consortium, on such terms as the Board may determine.
				106.Staff; experts
			 and consultants
				(a)Staff
					(1)AppointmentThe
			 Board of the Consortium may appoint and terminate such other staff as are
			 necessary to enable the Consortium to perform its duties.
					(2)CompensationThe
			 Board of the Consortium may fix the compensation of the executive director and
			 other staff.
					(b)Experts and
			 consultantsThe Board shall procure the services of experts and
			 consultants as the Board considers appropriate.
				107.Federal
			 liabilityThe Federal
			 Government and the Consortium shall not bear any liabilities arising from the
			 actions of the Consortium. Participating States shall retain all catastrophe
			 risk until the completion of a transaction described in paragraphs (2) and (3)
			 of section 102.
			108.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to carry out this title $20,000,000 for each of
			 fiscal years 2010 through 2015.
			IINational
			 Homeowners’ Insurance Stabilization Program
			201.EstablishmentThe Secretary shall carry out a program
			 under this title to make liquidity loans and catastrophic loans under section
			 202 to qualified reinsurance programs to ensure the solvency of such programs,
			 to improve the availability and affordability of homeowners’ insurance, to
			 provide incentive for risk transfer to the private capital and reinsurance
			 markets, and to spread the risk of catastrophic financial loss resulting from
			 natural disasters and catastrophic events.
			202.Liquidity loans
			 and catastrophic loans for State and regional reinsurance programs
				(a)ContractsThe
			 Secretary may enter into a contract with a qualified reinsurance program to
			 carry out this title, as the Secretary may deem appropriate. The contract shall
			 include, at a minimum, the conditions for loan eligibility set forth in this
			 section.
				(b)Conditions for
			 loan eligibilityA loan under this section may be made only to a
			 qualified reinsurance program and only if—
					(1)before the loan is made—
						(A)the State or
			 regional reinsurance program submits to the Secretary a report setting forth,
			 in such form and including such information as the Secretary shall require, how
			 the program plans to repay the loan; and
						(B)based upon the
			 report of the program, the Secretary determines that the program can meet its
			 repayment obligation under the loan and certifies that the program can meet
			 such obligation;
						(2)the program cannot
			 access capital in the private market, including through catastrophe bonds and
			 other securities sold through the facility created in title I of this Act, as
			 determined by the Secretary, and a loan may be made to such a qualified
			 reinsurance program only to the extent that such program cannot access capital
			 in the private market;
					(3)the Secretary
			 determines that an event has resulted in insured losses in a State with a
			 qualified reinsurance program;
					(4)the loan complies
			 with the requirements under subsection (d) and or (e), as applicable;
			 and
					(5)the loan is
			 afforded the full faith and credit of the State and the State demonstrates to
			 the Secretary that it has the ability to repay the loans.
					(c)Mandatory
			 assistance for qualified reinsurance programsThe Secretary
			 shall, upon the request of a qualified reinsurance program and subject to
			 subsection (b), make a loan under subsection (d) or (e) for such program in the
			 amount requested by such program (subject to the limitations under subsections
			 (d)(2) and (e)(2), respectively).
				(d)Liquidity
			 loansA loan under this subsection for a qualified reinsurance
			 program shall be subject to the following requirements:
					(1)PreconditionsThe
			 Secretary shall have determined that the qualified reinsurance program—
						(A)has a capital
			 liquidity shortage, in accordance with regulations that the Secretary shall
			 establish; and
						(B)cannot access
			 capital markets at effective rates of interest lower than those provided in
			 paragraph (3).
						(2)AmountThe
			 principal amount of the loan may not exceed the ceiling coverage level for the
			 qualified reinsurance program.
					(3)Rate of
			 interestThe loan shall bear interest at an annual rate 3
			 percentage points higher than marketable obligations of the Treasury having the
			 same term to maturity as the loan and issued during the most recently completed
			 month, as determined by the Secretary, or such higher rate as may be necessary
			 to ensure that the amounts of interest paid under such loans exceed the sum of
			 the costs (as such term is defined in section 502 of the Federal Credit Reform
			 Act of 1990 (2 U.S.C. 661a)) of such loans, the administrative costs involved
			 in carrying out a program under this title for such loans, and any incidental
			 effects on governmental receipts and outlays.
					(4)TermThe
			 loan shall have a term to maturity of not less than 5 years and not more than
			 10 years.
					(e)Catastrophic
			 loansA loan under this subsection for a qualified reinsurance
			 program shall be subject to the following requirements:
					(1)PreconditionsThe
			 Secretary shall have determined that an event has resulted in insured losses in
			 a State with a qualified reinsurance program and that such insured losses in
			 such State are in excess of 150 percent of the aggregate amount of direct
			 written premium for privately issued property and casualty insurance, for risks
			 located in that State, over the calendar year preceding such event, in
			 accordance with regulations that the Secretary shall establish.
					(2)AmountThe
			 principal amount of the loan made pursuant to an event referred to in paragraph
			 (1) may not exceed the amount by which the insured losses sustained as a result
			 of such event exceed the ceiling coverage level for the qualified reinsurance
			 program.
					(3)Rate of
			 interestThe loan shall bear interest at an annual rate 0.20
			 percentage points higher than marketable obligations of the United States
			 Treasury having a term to maturity of not less than 10 years and issued during
			 the most recently completed month, as determined by the Secretary, or such
			 higher rate as may be necessary to ensure that the amounts of interest paid
			 under such loans exceed the sum of the costs (as such term is defined in
			 section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a)) of such
			 loans, the administrative costs involved in carrying out a program under this
			 title for such loans, and any incidental effects on governmental receipts and
			 outlays.
					(4)TermThe
			 loan shall have a term to maturity of not less than 10 years.
					(f)Use of
			 fundsAmounts from a loan
			 under this section shall only be used to provide reinsurance or retrocessional
			 coverage to underlying primary insurers or reinsurers for losses arising from
			 all personal real property or homeowners’ lines of insurance, as defined in the
			 Uniform Property & Casualty Product Coding Matrix published and maintained
			 by the National Association of Insurance Commissioners. Such amounts shall not
			 be used for any other purpose.
				203.Reports and
			 auditsThe Secretary shall
			 submit a report to the President and the Congress annually that identifies and
			 describes any loans made under this title during such year and any repayments
			 during such year of loans made under this title, and describes actions taken to
			 ensure accountability of loan funds. The Secretary shall provide for regular
			 audits to be conducted for each loan made under this title, and shall make the
			 results of such audits publicly available.
			204.Funding
				(a)Program
			 fee
					(1)In
			 generalThe Secretary may establish and collect, from qualified
			 reinsurance programs that are precertified pursuant to section 3(c), a
			 reasonable fee, as may be necessary to offset the expenses of the Secretary in
			 connection with carrying out the responsibilities of the Secretary under this
			 title, including—
						(A)costs of
			 developing, implementing, and carrying out the program under this title;
			 and
						(B)costs of providing
			 for precertification pursuant to section 3(c) of State and regional reinsurance
			 programs as qualified reinsurance programs.
						(2)AdjustmentThe
			 Secretary may, from time to time, adjust the fee under paragraph (1) as
			 appropriate based on expenses of the Secretary referred to in such
			 paragraph.
					(3)UseAny
			 fees collected pursuant to this subsection shall be credited as offsetting
			 collections of the Department of the Treasury and shall be available to the
			 Secretary only for expenses referred to in paragraph (1).
					(b)Costs of loans;
			 administrative costsTo the extent that amounts of negative
			 credit subsidy are received by the Secretary in any fiscal year pursuant to
			 loans made under this title, such amounts shall be available for costs (as such
			 term is defined in section 502 of the Federal Credit Reform Act of 1990 (2
			 U.S.C. 661a)) of such loans and for costs of carrying out the program under
			 this title for such loans.
				(c)Full taxpayer
			 repaymentThe Secretary shall require the full repayment of all
			 loans made under this title. If the Secretary determines at any time that such
			 full repayment will not made, or is likely not to be made, the Secretary shall
			 promptly submit a report to the Congress explaining why such full repayment
			 will not be made or is likely not to be made.
				
